Citation Nr: 1747567	
Decision Date: 10/24/17    Archive Date: 11/01/17

DOCKET NO.  07-17 343	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for degenerative disc disease of the cervical spine with chronic strain (previously rated as degenerative disc disease, cervical spine and previously claimed as cervical bulging disc, arthritis, nerve impingement) (cervical spine disability). 

2.  Entitlement to an initial rating in excess of 10 percent for degenerative disc disease of the thoracic spine (previously rated as degenerative disc disease, lumbar spine and previously claimed as lumbar disc narrowing and strain and thoracic spasms) (thoracic spine disability). 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.




ATTORNEY FOR THE BOARD

P. Daugherty, Associate Counsel


INTRODUCTION

The Veteran served in the United States Air Force with active duty from November 1985 to January 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  Jurisdiction was subsequently transferred to the Pittsburgh, Pennsylvania RO.  A Decision Review Officer decision in June 2017 increased the Veteran's cervical spine disability rating from 20 percent to 30 percent and increased the Veteran's thoracic spine disability from 0 to 10 percent, both increases becoming effective February 1, 2006.  As this does not constitute a full grant of benefits sought on appeal, the issues remain on appeal for consideration by the Board.  AB v. Brown, 6 Vet. App. 35 (1993). 

In her June 2007 Substantive Appeal, the Veteran requested a Travel Board hearing, which was subsequently scheduled for September 2011.  The Veteran did not appear for her hearing and did not present good cause for not appearing, nor did she request that her hearing be rescheduled.  Therefore, the Board will consider the hearing request as withdrawn.  38 C.F.R. § 20.702(d) (2016). 

This claim was previously before the Board in December 2011, at which time it was remanded for further development.  The claim has now returned to the Board for further appellate action.





FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's cervical spine disability is manifested by unfavorable ankylosis of the entire cervical spine.  However, the Veteran does suffer from flare-ups and severe pain on motion that creates additional functional loss. 

2.  The Veteran's thoracic spine disability is manifested by 75 degrees of forward flexion, 20 degrees of extension, and a combine range of motion of the thoracolumbar spine of 205 degrees, with no indication of ankylosis.  However, the Veteran does suffer from flare-ups and severe pain on motion that creates additional functional loss. 

CONCLUSIONS OF LAW

1.  The criteria for a rating of 40 percent, but no higher, for a cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2016).

2.  The criteria for a rating of 20 percent, but no higher, for a thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 5242 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126  (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an appropriate claim form, instructions for completing it, and notice of information necessary to complete the claim if it is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a duty to notify the claimant of the information and evidence needed to substantiate and complete a claim, i.e., existence of a current disability, the degree of disability, and the effective date of any disability benefits.  The appellant must also be notified of what specific evidence he is to provide and what evidence VA will attempt to obtain.  Third, VA has a duty to assist claimants in obtaining evidence needed to substantiate a claim.  This includes obtaining all relevant evidence adequately identified in the record and, in some cases, affording VA examinations.  38 U.S.C.A. § 5103A.

In Dingess v. Nicholson, 19 Vet. App. 473, 490 (2006), the United States Court of Appeals for Veterans Claims (Court) observed that a claim of entitlement to service connection consists of five elements, of which notice must be provided prior to the initial adjudication: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date.  38 U.S.C. § 5103(a).  

Here a letter sent to the Veteran in June 2008, plus additional development letters, satisfied the VCAA notice requirement for her increased rating claim as they provided the Veteran with notice that fulfills the provisions of 38 U.S.C.A. § 5103(a) including notice of the laws and regulations governing disability ratings and effective dates as required by the Court in Dingess.  While the Veteran may not have been provided with adequate notice before all the claims were adjudicated, the Board finds that providing her with adequate notice in the above letters followed by a readjudication of the claims in the June 2017 supplemental statement of the case "cures" any timing problem associated with inadequate notice or the lack of notice prior to the initial adjudication.  Mayfield v. Nicholson, 20 Vet. App. 537 (2006) (Mayfield III), citing Mayfield II, 444 F.3d at 1333-34.  Furthermore, the Veteran has had the opportunity to allege that notice in this case was less than adequate and she has not done so.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).  As such, no further discussion of VA's duty to notify is necessary.

VA also has a duty to assist the Veteran in the development of her claims.  This duty includes assisting the Veteran in the procurement of pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed and that all evidence necessary for equitable resolution of the claims has been obtained.  The Veteran's service treatment records, post-service VA treatment records, and private treatment records have been obtained.  She has not indicated that there are any additional records that VA should seek to obtain on her behalf.   

The Veteran was most recently provided an examination in these matters in May 2017, pursuant to the Board's December 2011 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  A review of the examination reports shows that they contain sufficient clinical findings and discussion of the history and features of the disabilities to constitute an adequate medical examination.  Barr v. Nicholson, 21 Vet. App. 303 (2007). 

As the Veteran has not identified any additional evidence pertinent to her claims, and as there are no additional records to obtain, the Board concludes that there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. § 5103 (a), or 38 C.F.R. § 3.159, and that the Veteran will not be prejudiced by the Board's adjudication of her claims.

II.  Increased Ratings 

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The percentage ratings in VA's Schedule for Rating Disabilities (Rating Schedule) represent as far as can practicably be determined the average impairment in earning capacity resulting from such disabilities and their residual conditions in civil occupations.  See 38 C.F.R. § 4.1.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not specifically contemplated in the relevant rating criteria.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The Court has clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).

Instead, in Mitchell, the Court explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, and less or more movement than is considered normal, weakened movement, excess fatigability, and pain on movement (with swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above. In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability more closely approximates the criteria for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant. 38 U.S.C.A. § 5107 (b); 38 C.F.R. §§ 3.102, 4.3. 

Where entitlement to compensation has already been established and increase in disability is at issue, the present level of disability is of primary concern. See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, "staged" ratings are appropriate where the factual findings show distinct time periods when the service-connected disability exhibits symptoms that would warrant different ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board observes that the words "slight," "moderate," and "severe" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just." 38 C.F.R. § 4.6 (2016).  It should also be noted that use of descriptive terminology such as "mild" by medical examiners, although an element of evidence to be considered by the Board, is not dispositive of an issue.  All evidence must be evaluated in the process of arriving at a decision regarding an increased rating. 38 U.S.C.A. § 7104 (a) (West 2014); 38 C.F.R. §§ 4.2, 4.6.

Once the evidence has been assembled, it is the Board's responsibility to evaluate the evidence. 38 U.S.C.A. § 7104 (a) (West 2014). When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's back disabilities are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5235- 5242.  Disabilities that fall under these Diagnostic Codes (in this case, Diagnostic Code 5237) require application of a General Rating Formula for Diseases and Injuries of the Spine or the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitation Episodes, as follows:  

A 10 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height;

A 20 percent rating is warranted for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.

Forward flexion of the thoracolumbar spine 30 degrees or less, or favorable ankylosis of the entire thoracolumbar spine, warrants a 40 percent rating. 

Unfavorable ankylosis of the entire thoracolumbar spine warrants a 50 percent rating. 

Unfavorable ankylosis of the entire spine warrants a 100 percent rating. 38 C.F.R. § 4.71. 

There are several notes set out after the applicable diagnostic criteria.  First, associated objective neurologic abnormalities are to be rated separately under an appropriate Diagnostic Code.  Second, for purposes of VA compensation, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees.  Third, in exceptional cases, an examiner may state that, because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in the regulation.  Fourth, each range of motion should be rounded to the nearest 5 degrees.  Finally, for VA purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficult walking because of a limited line of vision, restricted opening of the veteran's mouth and chewing, breathing limited to diaphragmatic respiration, gastrointestinal symptoms due to pressure of the costal margin on the abdomen, dyspnea or the existence of dysphagia, atlantoaxial or cervical subluxation or dislocation, or neurologic symptoms due to nerve root stretching.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.



a.  Cervical Spine Disability 

The Veteran was first provided with a VA examination in connection with her cervical spine disability in December 2005, prior to her discharge from service.  In her May 2007 Substantive Appeal, the Veteran stated that she believed that her cervical and thoracic spine disabilities warranted higher ratings due to the severity of her symptoms.  A new examination was scheduled for the Veteran in December 2010, however, that same month, the Veteran provided notification that she had moved overseas and was not sure how to contact the RO in Denver, Colorado.  Accordingly, the Board remanded the Veteran's claim in December 2011 in order to obtain outstanding treatment records and to afford the Veteran with a VA examination.  See, December 2011 Board remand. 

Pursuant to that December 2011 remand, the Veteran was provided with a new VA examination in May 2017.  While the May 2017 VA examination showed that the Veteran had a reduced range of motion and pain on movement, the examination was negative for ankylosis of the cervical spine and accordingly, a higher rating of 40, 50, or 100 percent is not warranted.  See, May 2017 VA examination. 

However, a review of the evidence of record, to include private treatment records and the Veteran's lay statements, reveals that the Veteran suffered additional functional loss due to her pain and flare-ups as contemplated by 38 C.F.R. § 4.59 (2016) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The private medical evidence of record indicates that the Veteran consistently received treatment for her cervical spine pain, to include physical therapy and injections.  Additionally, at the May 2017 VA examination, the examiner indicated that the Veteran suffered from flare-ups that resulted in functional loss.  It was also noted that she has to sleep without a pillow as this aggravated her neck pain.  See, May 2017 VA examination. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, both medical and lay, reveals that the Veteran not only suffered from the limitation of motion as identified during her May 2017 VA examination, but also suffered from additional functional loss due to flare-ups and pain.  While the Board notes that without ankylosis of the cervical spine, a higher rating of 40 percent is not warranted, however, considering those additional functional loss due to flare-ups and pain, the next applicable rating of 40 percent, but no higher, is warranted in this case based on the factors contemplated by DeLuca. 

The Board also notes that the Veteran had not been diagnosed with intervertebral disc syndrome during this May 2017 examination, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.  Although the Veteran has noted radiating pain to her upper extremities, there is also no clinical finding of radiculopathy to warrant a separate compensable rating for upper extremity radiculopathy.  

b.  Thoracic Spine Disability 

The Veteran was first provided with a VA examination in connection with her thoracic spine disability in December 2005, prior to her discharge from service.  In her May 2007 Substantive Appeal, the Veteran stated that she believed that her cervical and thoracic spine disabilities warranted higher ratings due to the severity of her symptoms.  A new examination was scheduled for the Veteran in December 2010, however, that same month, the Veteran provided notification that she had moved overseas and was not sure how to contact the RO in Denver, Colorado.  Accordingly, the Board remanded the Veteran's claim in December 2011 in order to obtain outstanding treatment records and to afford the Veteran with a VA examination.  See, December 2011 Board remand. 

Pursuant to that December 2011 remand, the Veteran was provided with a new VA examination in May 2017.  The May 2017 VA examination recorded the Veteran's range of motion to be as follows: forward flexion to 75 degrees; extension limited to 20 degrees; and combined range of motion limited to 205 degrees.  The examiner indicated that the Veteran suffered from flare-ups that resulted in additional functional loss or impairment and that there was objective pain on movement which contributed to functional loss.  

The Board notes that under the General Rating Formula as cited above, a 10 percent rating for the Veteran's back condition is warranted.  38 C.F.R. § 4.71(a), Diagnostic Codes 5235-5242.  A higher 20 percent rating is not warranted as there is no evidence of forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is not warranted as there no evidence of forward flexion of the thoracolumbar spine 30 degrees or less.  As there is no evidence of ankylosis, 40, 50 and 100 percent ratings are not warranted, either. 

However, a review of the evidence of record, to include private treatment records and the Veteran's lay statements, reveals that the Veteran suffered additional functional loss due to her pain and flare-ups as contemplated by 38 C.F.R. § 4.59 (2016) and DeLuca v. Brown, 8 Vet. App. 202 (1995).  The private medical evidence of record indicates that the Veteran consistently received treatment for her thoracic spine pain, to include physical therapy.  Additionally, at the May 2017 VA examination, the examiner indicated that the Veteran suffered from flare-ups that resulted in functional loss.  It was also noted that she had to sell her car to get a different head rest so that it wouldn't push her head forward, she has pain lying flat so tried several different types of beds to alleviate the pain, and any fast walking or running aggravates her pain.  See, May 2017 VA examination. 

Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that the evidence of record, both medical and lay, reveals that the Veteran not only suffered from the limitation of motion as identified during her May 2017 VA examination, but also suffered from additional functional loss due to flare-ups and pain.  As outlined above, the Board notes that the Veteran does not meet the range of motion criteria for a rating higher than 10 percent, however, considering those additional functional loss due to flare-ups and pain, the next applicable rating of 20 percent, but no higher, is warranted in this case based on the factors contemplated by DeLuca. 

The Board also notes that the Veteran had not been diagnosed with intervertebral disc syndrome during this May 2017 examination, and therefore, the formula for rating intervertebral disc syndrome based on incapacitating episodes is not for application.  38 C.F.R. § 4.71a.  Although the Veteran has noted radiating pain to her lower extremities, there is also no clinical finding of radiculopathy to warrant a separate compensable rating for lower extremity radiculopathy.  


ORDER

Entitlement to a rating of 40 percent, but no higher, for degenerative disc disease of the cervical spine with chronic strain is granted, subject to the laws and regulations governing the payment of VA compensation. 

Entitlement to a rating of 20 percent, but no higher, for degenerative disc disease of the thoracic spine is granted, subject to the laws and regulations governing the payment of VA compensation. 




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


